•ROBB, Associate Justice.
This is an appeal from a decision of the Patent Office in an interference proceeding, in which priority was awarded the senior party, Fish. The invention relates to automatic telephony, and the two counts differ from the counts in Nos. 1441 to 1444, inclusive, 277 Fed. 586, this day decided, in that they contain an additional limitation. Count 1, which is sufficiently illustrative, reads as follows:
“1. In a telephone system, a pair of subscribers’ lines connected by trunk lines at a central office, automatic switching devices for said subscribers’ lines having movements in planes at right angles to each other to select a given line, and means whereby eiftter the calling or called subscriber may release by simply opening the talking circuit, whereby the system is independent of the ground at the substations for releasing purposes.”
In addition to the evidence here, it has been stipulated that evidence offered in behalf of Webster in the case above referred to is to be considered.
*594The Examiners in Chief and the Assistant Commissioner have found Webster lacking in diligence here, as in the other cases, and, as in those cases, we find no sufficient reason for disturbing the finding.
The decision is affirmed.
Affirmed.
Mr. Justice HITZ, of the Supreme Court of the District of Columbia, sat in the place of Mr. Justice VAN ORSDEE in the hearing and determination of this appeal.